Citation Nr: 1715084	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-03 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an annual clothing allowance based on wear and tear of clothing due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 2000 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs Medical Center (VAMC) in Sioux Falls, South Dakota.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.

In March 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ).  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion regarding the AOJ's compliance with the March 2015 Board Remand is included in the Duties to Notify and Assist section below.


FINDINGS OF FACT

1.  The Veteran is service connected for bilateral pes cavus.

2.  The Veteran uses an orthopedic appliance, namely customized orthotics (inserts), due to the service-connected bilateral pes cavus.

3.  The Veteran does not have loss or loss of use of the lower extremities.

4.  An Acting Chief of Prosthetics, acting as designee of VA's Under Secretary for Health, did not certify that, due to the service-connected disabilities, a prosthetic or orthopedic appliance was worn or used, which tended to wear or tear the Veteran's clothing.



CONCLUSION OF LAW

The criteria for an annual clothing allowance based on wear and tear of clothing due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's appeal decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In this regard, the Veteran received pre-adjudication notice of the evidence needed to substantiate the claim for eligibility for an annual clothing allowance by way of the "Application for Annual Clothing Allowance" form (VA Form 10-8678) that the Veteran submitted in July 2010.  In addition, pursuant to the March 2015 Board Remand, outstanding VA treatment records from June 2007 were associated with the claims file, and the Acting Chief of Prosthetics provided a determination in May 2015 as to whether the Veteran's orthotic inserts meet the criteria for a clothing allowance.  See Stegall, 11 Vet. App. at 268.

Annual Clothing Allowance

A veteran who has a service-connected disability, or a disability compensable under 38 U.S.C.A. § 1151 as if it were service-connected, is entitled, upon application therefore, to an annual clothing allowance as specified under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.  

One annual clothing allowance per year is payable in a lump sum, when the following eligibility criteria are satisfied: 
(1) A VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such service-connected disability or disabilities and such service-connected disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d), or (f); or

(2) The Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that, because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the Veteran's outer garments. 

38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810(a) (2016).  

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2); 38 C.F.R. § 4.63.  The determination will be made on the basis of the actual remaining function, whether the acts of "balance propulsion, etc." could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2); 38 C.F.R. § 4.63.  For example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  Id.

Loss of use will also be held to exist where there is loss of use of the legs at a level preventing natural knee action.  38 C.F.R. § 3.350(c).
Effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for Veterans meeting the eligibility requirements of paragraph (a) of this section as of that date.  Subsequent annual payments for those meeting the eligibility requirements of paragraph (a) of this section will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement.  38 C.F.R. § 3.810(b) (2016).

In Sursely v. Peake, 551 F.3d 1351 (Fed. Cir. 2009), it was determined that the award of multiple clothing allowances to a Veteran was not prohibited.  A final rule amending 38 C.F.R. § 3.810 to implement Sursely subsequently was issued by VA.  See 76 Fed. Reg. 70883 (Nov. 16, 2011); see also 77 Fed. Reg. 74218 (June 11, 2012) (correcting amendment).  The regulation now provides for a clothing allowance for each prosthetic or orthopedic appliance or medication that affects a distinct type of article of clothing or outer garment.  38 C.F.R. § 3.810(a)(2) (2016).  It further provides for two clothing allowances if more than one prosthetic or orthopedic appliance or medication together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate.  38 C.F.R. § 3.810(a)(3) (2016).

The Veteran contends that he is entitled to a clothing allowance because the service-connected bilateral pes cavus necessitates that a prosthetic or orthopedic appliance is worn or used, which in turn, tends to wear or tear his shoes.  Specifically, the Veteran asserts that the bilateral pes cavus requires that he purchase and wear custom orthotic inserts in his shoes, which have rigid distal edges that damage his shoes.  

The Board first finds that the evidence of record, both lay and medical, does not show that the service-connected disabilities, specifically bilateral pes cavus, have resulted in loss or loss of use of a foot compensable at a rate specified in 38 C.F.R. § 3.350 (a), (b), (c), (d), or (f).  In this regard, the Board notes that VA treatment records indicate that the Veteran maintains the ability to walk, and has normal strength (no weakness or instability) in the lower extremities, and is independent with activities of daily living, walking, and chores.  There is no evidence that a lower extremity is sufficiently impaired as to approximate amputation.  Thus, the Board finds the service-connected disabilities, specifically bilateral pes cavus, do not result in the requisite loss of use and the Veteran can only qualify for entitlement to a clothing allowance if the customized orthotics (orthotic inserts) are certified by the Under Secretary for Health or designee to cause wear and tear to clothing.

The Veteran's appeal for an annual clothing allowance was reviewed by a designee of the Under Secretary for Health, in this case, by an Acting Chief of Prosthetics at the VAMC in Sioux Falls, South Dakota, in May 2015.  Following the Acting Chief's review, it was concluded that the Veteran did not meet the criteria for approval of an annual clothing allowance based on the usage of custom orthotic inserts because the evidence did not show that the orthotics tended to wear or tear the Veteran's shoes, and it could not be determined whether the Veteran utilizes the orthotic inserts with sufficient consistency to cause such damage to the Veteran's shoes.

After reviewing the evidence of record, the Board finds that the custom orthotic inserts used by the Veteran do not tend to wear or tear his clothing, to include his shoes.  Under 38 C.F.R. § 3.810(a), the Under Secretary for Health or designee must certify that, because of the service-connected pes cavus, a prosthetic or orthopedic appliance was worn or used, which tended to wear or tear the Veteran's clothing.  In this case, in the May 2015 decision, the Acting Chief of Prosthetics specifically found that the Veteran's records did not establish that, because of service-connected bilateral pes cavus, the Veteran wears or uses a prosthetic or orthopedic appliance, which tends to wear out clothing.  As noted above, the Chief of the Prosthetics at the Sioux Falls VAMC found that the custom orthotics used by the Veteran did not tend to wear out or tear clothing based on the evidence of record. 

To the extent that, in an April 2015 letter, the Clinical Director of the private facility that makes the Veteran's custom orthotic inserts (Orthotic & Prosthetic Specialties, Inc) opined that "with the limited information available and without seeing the [Veteran] and devices, the [Veteran] could have a valid claim," medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  As such, the Board affords the Clinical Director's opinion little probative weight, and is outweighed by the opinion of the VA Acting Chief of Prosthetics.

The Veteran is competent to report lay observations regarding damage to his shoes from the custom orthotic inserts.  However, the Board is bound by the laws and regulations of applicable to VA benefits.  38 U.S.C.A. § 7104 (West 2014).  Here, the plain language of the applicable regulation indicates that, without an indication from a designee of the VA Under Secretary for Health certifying that the Veteran uses a qualifying orthopedic appliance, which is due to a service-connected disability that tends to wear or tear clothing, the Board is without authority to grant the Veteran's appeal.  38 C.F.R. § 3.810(a)(1).  The Board has no authority to grant appeals on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In such a case, where the law is dispositive, the appeal of an annual clothing allowance must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An annual clothing allowance based on wear and tear of clothing due to service-connected disabilities is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


